internal_revenue_service number release date index number --------------------------- -------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-137809-10 date date re ----------------------------------------------- -------------------------------------------------------------- -------------------- legend --------------------------- ------------------------------------------------------- --------------------------------------------------------------------------------------- grantor taxpayer trust ------------------------------------------------------------------------------------------------------------------ co-trustee ---------------------------------------- date state state statute ---------------- ---------- ----------------------------------------------------- ----------------------------------------------------------------------------------- dear ---------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting rulings on the proposed early distribution of trust principal to the remainder beneficiaries of the trust facts the facts and representations submitted are summarized as follows on date a date prior to date grantor created an irrevocable_trust trust for the benefit of taxpayer and her issue taxpayer is currently the primary beneficiary of trust taxpayer’s three children are the remainder beneficiaries of trust taxpayer and co-trustee are the trustees of trust section a of trust provides that the net_income of the trust shall be accumulated and added to the principal and shall not be distributed to any beneficiary except the ultimate beneficiaries of the principal and corpus of the trust at the plr-137809-10 termination of the trust unless the trustee shall in his absolute discretion determine that the income thereof or some portion thereof should be distributed section a of trust provides that the trust shall continue during the life of taxpayer and then continue or be distributed as therein provided section c generally provides that in the absence of taxpayer’s exercise of a limited_power_of_appointment by will if taxpayer dies leaving issue the trust estate shall cease and be distributed among such issue per stirpes section e of trust provides in part that the t rustee may in his discretion distribute to or use and apply for the benefit of any beneficiary from time to time entitled to the receipt or application of net_income hereunder if it were then distributed such amounts out of the principal serving the income of such beneficiary as the trustee shall deem necessary for his health support or maintenance taxpayer as primary beneficiary has submitted an affidavit with her ruling_request affirming that her income and resources are sufficient to maintain her current standard of living for the remainder of her lifetime and any foreseeable emergencies her financial condition prevents her from receiving any income or principal from the trust pursuant to the terms of the trust and she has received no distributions from the trust in the past and does not anticipate any in the future co-trustee has submitted an affidavit stating that under the terms of the trust distributions may only be made to taxpayer in the case of emergency co-trustee also affirms that from one year prior to becoming co-trustee to the present no distributions have been made to taxpayer taxpayer and her children the remainder beneficiaries are cooperating with co-trustees of trust in seeking state court approval for an early distribution of a portion of the trust principal to the remainder beneficiaries the remainder of the principal is to remain in trust until taxpayer’s death under the terms of trust which will benefit taxpayer in the event of an emergency and benefit the remainder beneficiaries as provided in trust you have requested the following rulings taxpayer the remainder beneficiaries and trust will not recognize any gain as a result of the early distribution of the trust principal to the remainder beneficiaries trust will retain its generation-skipping_transfer gst_exemption after the distribution taxpayer will not make a gift as a result to the early distribution of a portion of the trust principal to the remainder beneficiaries plr-137809-10 ruling sec_61 of the internal_revenue_code provides in part that gross_income means all income from whatever source derived including gains derived from dealings in property sec_1001 provides in part that gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis and that except as otherwise provided the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides in part that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1002-1 provides that as the general_rule with respect to gain_or_loss realized upon the sale_or_exchange of property as determined under sec_1001 the entire amount of such gain_or_loss is recognized except in cases where specific provisions of subtitle a of the code provide otherwise sec_1_1002-1 provides that ordinarily to constitute an exchange the transaction must be a reciprocal transfer of property as distinguished from a transfer of property for a money consideration only the generally acknowledged definition of income is any and all undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 emphasis added thus income must be clearly realized in order to be recognized and taxable generally taxpayers realize income upon the occurrence of a specific realization event and are not otherwise taxed merely for the appreciation in value of assets see eg 252_us_189 holding inter alia that a stock_dividend consisting of new stock issued to the stockholders in proportion of their previous holdings for profits capitalized without any distribution of profits is not income for federal_income_tax 16th amendment purposes sales and exchanges are examples of specific realization events in general a gift or other transfer without reciprocal consideration is not treated as a sale_or_exchange or as a distribution_of_property that results in a realization of income by the donor see eg sec_1_1001-1 illustrating that the gift portion of a transfer is not treated as gain realized the same would be true of a transfer from a_trust as provided in the terms of the trust agreement or by court order modifying the trust agreement such a transaction is not a realization event in which property differing in_kind or extent is being exchanged in addition gross_income does not include the value of property acquired by gift bequest devise or inheritance see sec_102 plr-137809-10 based on the information submitted taxpayer the remainder beneficiaries and trust will not recognize gain as a result of the early distribution of a portion of the trust principal to the remainder beneficiaries because the distribution will not constitute a sale exchange or other realization event also there is no accession of wealth to taxpayer or trust in addition to the extent that any portion of the early distribution of the trust principal and accumulated income previously taxed to the trust constitutes a gift bequest devise or inheritance to the remainder beneficiaries it will not constitute includable income to the remainder beneficiaries for federal_income_tax purposes because of the exclusion provided under sec_102 ruling sec_2601 imposes a tax on each generation-skipping_transfer under section b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and plr-137809-10 the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust state statue provides that a noncharitable irrevocable_trust may be modified on consent of all the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust based on the facts presented and representations made we conclude that if state court issues an order approving the early distribution of a portion of the trust principal to the remainder beneficiaries as discussed above this distribution will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the early distribution of a portion of the trust principal to the remainder beneficiaries will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that if under a state court order the trustees of trust make an early distribution of the trust principal to the remainder beneficiaries such a distribution will not cause trust to be subject_to the generation-skipping_transfer_tax imposed by chapter ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift taxpayer attests that taxpayer has never received a distribution from trust and that her income and resources are sufficient to maintain her current standard of living for the remainder of her lifetime however that does not negate the fact that under section a of trust taxpayer has an income_interest entitling her to distributions of income in the case of emergency and at the discretion of the trustee the interest may be nominal however the value of the gifted interest is a factual determination not a determination of whether or not taxpayer has made a gift of the interest plr-137809-10 based upon the facts submitted and representations made we conclude that taxpayer will make a gift of her interest in the portion of the early distribution of the trust principal to the remainder beneficiaries the value of this gift is a question of fact and the service does not rule on such factual determinations see revproc_2011_1 i r b the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on the application of sec_2652 and sec_2702 to the gift by taxpayer to her children this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely office of associate chief_counsel passthroughs special industries by ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
